Hon. John Stapleton     Opinion NO. 0-4181
County Attorney         Re: Whether independent school
Floyd county            district may pledge the antici-
Floydada, Texas         pated state and county available
                        funds for the current year as
                        security for money borrowed to
                        pay salaries of teachers and su-
                        perintendentsfor the current
Dear Sir:               year.
          We.have received your letter of October 31, 1941,
in which~you ask the opinion of this department on the above
captioned question.
     .
          Article 2749, Revised Civil Statutes, reads in part
as follows:
            ”
               provided, that the trustees in making
    contra&G ;ith teachers, shall not creaie a defi-
   ~:ciencydebtagainst the district."
          Article 2827, Revised Civil Statutes, provides,in
part as follows:
          "The public free school funds shall not be
     expended except for the following purposes:
          "1. The State and county available funds      .~
     shall be used exclusivelyfor the paymentof
     teachers' and superintendents*salaries, fees
     for taking the scholasticcensus and interest
     on money borrowed on short time iopay salaries
     of teachers and superintendents, ~whenthese sala-
     ries become due before the school funds for the
     current year become available;provided that no
     loans for the purpose of payment of teachers shall
     be paid outof funds other than those of the then
     current year.l
         The Supreme Court of Texas in the case of-collier
v. Peacock, 5% S.W. 102.5,.hadthe following to says
Hon. John Stapleton,page 2


          "But the trustees were not authorizedto
     contract any &e'Dt dkiidn-wotiti
                                    t-du3z3-ai
                                             irt+EWwnq
     in the school fund of the district. In other
     words, they could not contract debts in the em-
     ployment of teachers to an amount greater than
     the school fund apportionedto that district for
     that scholasticyear. This limitationupon the
     power of the trustees in making the contractwith
     the teachers necessarily limits the payment of
     the debts that might be contractedto the amount.
     of the fund which belonged to the district for
     that year, and any debt contracted greater than
     that would be a violation of the law and con-
     stitute no claim against the districi .w See also
     First Nat. Bank of Athens v. Mxchison Independ-
     ent School District, 114 S.W. (2d) 382; Trustees
     of Crosby Independent School District v. West
     DisinfectingCo., 121 S.W. (2d) 661.
          Although you do not so state, we assume that the
loan contemplatedis a short time loan and is@t~ for an
amount greater than that which the district reasnnably an-
ticipates for the current year.
          In view of the foregoing authorities,you are re-
spectfullyadvised that the trustees of an independent school
district may borrow money for the payment of teachers' and
superintendents'salaries for the current year and pledge the
anticipatedstate and county available school funds as secur-
ity. However, any debt created in excess of the amount which
the district reasonably anticipatesthat it will obtain for
the current year would be invalid.
APPROVED DRC 3~ 1941             Very truly yours
/s/ Grover Sellers               ATTORNEY GENERAL OFTEXAS
FIRST ASSISTANT ATTORNRY         By /s/ George W. Sparks
GENERgL                          George W. Sparks, Assistant
APPROVRD:OPINION COMMITTEE
BY:      BWR, CHAIRMAR
GWS:ap:wb